Title: From George Washington to William Pearce, 28 December 1793
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia Decr 28th 1793
          
          Your letter of the 24th instant from Kent County in Maryland came to hand
              yesterday. I am sorry to find you had not then
            removed to Mount Vernon, and am concerned for the cause of your detention. Acts of
            Providence no human foresight can guard against, and it is our duty to submit to them.
            In the situation you describe your daughter to be, I certainly should not have desired
            you to leave her; however inconvenient, & injurious
            your not doing it, is to me: the last of which has been, & will continue to be very
            injurious, among other things, on Account of the Hogs which were up for Porke—and with
            which no body at Mount Vernon will know what to do, especially as your arrival at that
            place has been expected ever since the 20th of this month, agreeably to the advice I had
            communicated to my Nephew Mr Lewis; who is young &
            entirely unacquainted with every thing of this sort; and is only left there merely to
            keep things together until you were present to take charge of them.
          By the Post, several days ago, I wrote very fully to you in two letters, giving you my
            sentiments on every thing which had occurred to me that I conceived it might be
            necessary for you to be informed in, respecting my business—these
            letters were sent under cover to Mr Lewis, & you will find them at Mt Vernon. You
            will perceive by them, & others enclosed in them, to my Overseers how much I have
            been dissatisfied with the conduct of the latter since I left home in October. I shall not repeat it here. How far it may be in your power, by
            considerable exertions, to recover the business from their neglects will depend very
            much upon the nature of the Winter and Spring.
          I had, in order to make your situation at Mount Vernon more comfortable (even if you
            had removed wi⟨th⟩ your whole family, as you will percei⟨ve⟩ by one of the letters which
            you will find there) offered you the room in the house which Mr Lewis usually lodges
            in—& you may, as your own furniture can not now be got round until the Winter frosts
            are passed, make use of any of mine which you shall find necessary to your comfort &
            convenience ’till this happens; and you are very welcome to such provisions from my Meat
            house &ca as you shall find occasion for.
          I shall only add my best wishes for the restoration of health to your afflicted
            daughter—and that I am Your friend &ca
          
            Go: Washington
          
        